Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 9, 2016

                                      No. 04-16-00137-CV

                                     Odis SPENCER, et al.,
                                           Appellants

                                                v.

                                         REOCO, INC.,
                                           Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                              Trial Court No. 2015-CV-06980
                        Honorable David J. Rodriguez, Judge Presiding

                                         ORDER
        Pending before the court are appellants’ motion for correction of reporter’s record and
second motion for extension of time to file brief. With regard to the reporter’s record, appellants
contend a temporary restraining order was referenced during the trial court proceedings but was
not included in the reporter’s record. Having reviewed the reporter’s records filed in this appeal,
we note that although reference was made to a temporary restraining order, the temporary
restraining order was not offered or admitted as an exhibit. Accordingly, appellants’ motion to
correct the reporter’s record is DENIED, and the appellate record is complete.

         The appellants’ brief was originally due to be filed on May 6, 2016. The appellants’ first
motion for extension of time was granted, extending the deadline for filing the brief to June 3,
2016. On June 3, 2016, the appellants filed a motion requesting an additional extension of time
to file the brief until July 1, 2016, for a total extension of approximately sixty days. The motion
is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT THE APPELLANTS
WILL BE GRANTED. The appellants’ brief must be filed by July 1, 2016.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of June, 2016.
___________________________________
Keith E. Hottle
Clerk of Court